No. 99-40811
                                 - 1 -

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-40811
                           Summary Calendar


JEHAAD A.M.E. SAAHIR,

                                      Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                      Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:98-CV-1660
                        --------------------
                             May 5, 2000

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jehaad A.M.E. Saahir, Texas prisoner # 291515, seeks a

certificate of appealability (COA) to appeal the denial of his

application for a writ of habeas corpus filed pursuant to 28

U.S.C. § 2254.    Saahir’s motion for appointment of counsel is

DENIED.   Saahir argues that the district court erred in failing

to address four grounds of error raised in his application.    He

also argues that the district court erred in finding that he had

not alleged that he was eligible for mandatory supervision.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40811
                               - 2 -

     Saahir is correct on both counts.    The district court failed

to address the first four claims raised by Saahir challenging

Tex. Gov’t Code Ann. § 498.005 (West 1998) and the TDCJ policy

adopted pursuant to that statute on due process, equal

protection, and ex post facto grounds.    Saahir has made a

credible showing that the district court erred.    Murphy v.

Johnson, 110 F.3d 10, 11 (5th Cir. 1997).    A COA is GRANTED, the

judgment of the district court is VACATED, and this case is

REMANDED for consideration of those claims, including

consideration of whether Saahir should have raised these claims

in one of his earlier § 2254 applications and whether his attempt

to raise them in this application runs afoul of the prohibition

against filing successive § 2254 applications contained in the

AEDPA, 28 U.S.C. § 2244.

     Saahir alleged that he was eligible for mandatory

supervision in the district court in the supplemental petition

filed in response to questions posed by the magistrate judge.    He

alleged that he had served 20 calendar years and that if his good

time was restored he would be eligible for mandatory supervision.

Saahir has made a credible showing that the district court erred

in dismissing his application because he had not stated whether

he was eligible for mandatory supervision.    A COA is GRANTED on

this issue also, the judgment of the district court is VACATED,

and this case is REMANDED for the district court to consider the

merits of Saahir’s claim that he was deprived of due process at

his disciplinary proceedings.

     GRANT COA, VACATE AND REMAND.